Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 26 [June] 1779
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Samedis 26 [June, 1779]
Je fait demander a Monsieur francklin des Nouvelles de sa santes, ses ordres pour Lalemagne, et La Lorraine, et sil a recue Les Ciseaux que jai eut Lhoneur de Lui envoyér il y a quelques jour
DE FORBACH Douairiere DU Sme. Duc DE DEUXPONTS
 
Addressed: a monsieur / Monsieur francklin / Ministre des etats unis / a La Cour de france / a passis
